Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-13-00814-CV

                                    IN RE Andrea Hall DOOLITTLE

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 27, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 20, 2013, relator Andrea Hall Doolittle filed a petition for writ of mandamus

and an emergency motion to stay a hearing scheduled on motions to modify temporary orders in

the underlying child custody proceeding. The court has considered relator’s petition for writ of

mandamus and is of the opinion that relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus and the emergency motion to stay are denied. See TEX. R. APP. P.

52.8(a).


                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2010-CI-19384, styled In the Interest of C.P.D. and A.P.D, Minor Children,
pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.